The appellant was indicted and convicted under sec. 13, art. 4, ch. 2, Laws of Oklahoma, of the crime of misbranding cattle, and was, on the 16th day of October, 1895, sentenced to imprisonment in the territorial penitentiary for a period of eighteen months.
The appeal was not filed in the supreme court until March 22, 1897. In Swan v. United States, 2 Oklahoma, 114, this court held that sec. 4, art. 16, of our procedure criminal act, limits the time in which appeals may be taken to one year. We are still of the same opinion, and the appeal is therefore dismissed.
Bierer, J., having presided in the court below, not sitting. *Page 582